              Case 2:17-cr-00188-JAM Document 111 Filed 02/26/21 Page 1 of 3


 1 JACKLIN CHOU LEM (CBN 255293)
   CHRISTOPHER J. CARLBERG (CBN 269242)
 2 NOLAN J. MAYTHER (CBN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 5 Telephone: (415) 934-5300
   Facsimile: (415) 934-5399
 6 jacklin.lem@usdoj.gov
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                                CASE NO. 2:17-CR-00188-JAM
12                     v.                                     STIPULATION AND ORDER
                                                              FOR TRIAL DATE AND SCHEDULING
13
      KENNETH KEYES and
14    LEROY WEBER,
                                                              DATE: August 2, 2021
15                             Defendants.                    TIME: 9:00 a.m.
16                                                            COURT: Hon. John A. Mendez

17
18
            The United States of America and defendants Kenneth Keyes and Leroy Weber, by and through
19
     counsel, stipulate and agree to the following:
20
            At a February 23, 2021 trial confirmation hearing, the Court continued trial from April 5, 2021 to
21
     August 2, 2021 and set a trial confirmation hearing for June 22, 2021. Now that trial has been
22
     continued to August 2, 2021, the parties stipulate to and request that the Court enter the following pre-
23
     trial schedule for mutual exchange of witness and exhibit lists and filing of motions and pleadings.
24
              Government’s Witness and Exhibit Lists         March 29, 2021
25           (18 weeks before trial)
26           Defendants’ Witness and Exhibit Lists           May 3, 2021
27           (13 weeks before trial)

28           Trial Brief                                     May 3, 2021
             (13 weeks before trial)

     STIPULATION                                      1
     NO. 2:17-CR-00188-JAM
             Case 2:17-cr-00188-JAM Document 111 Filed 02/26/21 Page 2 of 3


 1           Motions in Limine                     July 19, 2021
             (2 weeks before trial)
 2
             Opposition to Motions in Limine       July 26, 2021
 3           (7 days before trial)
 4
             Proposed Jury Instructions            July 26, 2021
 5           (7 days before trial)

 6           Proposed Voir Dire                    July 26, 2021
             (7 days before trial)
 7
 8
                                                       Respectfully submitted,
 9
     Dated: February 25, 2021
10
11
          /s/ Jacklin Chou Lem                        /s/ Mia Crager
12       JACKLIN CHOU LEM                            MIA CRAGER
13       CHRISTOPHER J. CARLBERG                     JEROME PRICE
         NOLAN J. MAYTHER                            CHRISTINA SINHA
14       U.S. Department of Justice                  Federal Defender
         Counsel for the United States               Counsel for defendant Kenneth Keyes
15
16                                                    /s/ Hayes Gable III
17                                                   HAYES H. GABLE III
                                                     PETER KMETO
18                                                   Counsel for defendant Leroy Weber
19
20
21
22
23
24
25
26
27
28


     STIPULATION                               2
     NO. 2:17-CR-00188-JAM
              Case 2:17-cr-00188-JAM Document 111 Filed 02/26/21 Page 3 of 3


 1                                                      ORDER
 2
            The Court, having considered the parties’ stipulation, orders that witness and exhibit lists, trial
 3
     briefs, motions in limine and oppositions to those motions, proposed jury instructions, and proposed voir
 4
     dire be due on the dates identified in the parties’ stipulation.
 5
 6
     IT IS SO ORDERED.
 7
 8
     Dated: February 26, 2021                                 /s/ John A. Mendez
 9
                                                              THE HONORABLE JOHN A. MENDEZ
10                                                            UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION                                        3
     NO. 2:17-CR-00188-JAM
